Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 11 Good Energy, Inc. 4450 Belden Village Street, N.W. Suite 800 Canton, OH 44718 U.S. Securities and Exchange Commission Division of Corporation and Finance Office of Manufacturing and Construction treet, N.E. July 29, 2010 Washington, DC 20549 Att: Mail Stop 4631 Division of Corporate Finance Re: 11 Good Energy, Inc. Registration Statement on Form S-1 Filed July 13, 2010 File No. 333-166149 Gentlemen: The following is in response to your letter of comments dated July 26, 2010 keyed to the numbered paragraphs 9  16 of your letter. All page numbers refer to page numbers in the Prospectus unless otherwise noted. Note 1  Significant Accounting Policies, page F-6, Acquisition of 11 Goods Energy, LTD., page F-6. 9. In your supplemental response, please provide us a description of your business (11 Good Energy, Inc.) prior to the acquisition of 11 Goods Energy, LTD in October 2007, including the amount of assets, equity, revenue earned to date, and net income or loss earned to date just prior to the acquisition. Response: 11 Good Energy, Inc. is an alternative energy company, created solely to acquire or develop technologies focused on providing alternative energies to consumers, particularly the manufacture and distribution of bio-fuel products for diesel application. 11 Good Energy, Inc. had no recorded sales from May 23, 2007 (the date of inception) through October 23, 2007 (the date of acquisition) and its operations consisted only of organizational and start-up activities and the raising of capital for funding the company business plan. During this period, we purchased approximately $64,900 of Computer Hardware, Software, Office Furniture and Equipment to support corporate headquarters. As of October 23, 2007, we had issued $1,225,000 in Notes Payable convertible to common stock. 11 Good Energy, Inc. had sustained losses through October 23, 2007 of approximately $300,000. 10. Please tell us supplementally the amount of assets, equity, revenue earned to date, and net income or loss earned by 11 Goods Energy, LTD through the date of acquisition. Response: As of October 23, 2007, 11 Goods Energy, LTD had $109,773 in total assets, $105,878 of recorded liabilities and $3,984 in total equity. Revenues earned to date were $101,653. The accumulated net loss recorded by 11 Goods Energy, LTD through October 23, 2007 was $108,506. 11. Please clarify how you used the result from your income and market approaches to determine the fair value of securities issued. Explain how you combined or considered the results from the two separate analyses to arrive at your conclusion. Response: In order to value the securities issued, we relied on the guidance provided in an AICPA Practice Aid entitled Valuation of Privately-Held-Company Equity Securities Issued as Compensation. This Practice Aid specifically addresses valuation of common stock in private companies. The Market Approach: The market approach references actual transactions in the equity of the enterprise being valued or transactions in similar enterprises that are traded in the public markets. Third-party transactions in the equity of an enterprise generally represent the best estimate of fair market value if they are done at arms length. In using transactions from similar enterprises, there are two primary methods. The first, often referred to as the Guideline Transactions Method (M&A), involves determining valuation multiples from sales of enterprises with similar financial and operating characteristics and applying those multiples to the subject enterprise. The second, often referred to as the Guideline Public Company Method, involves identifying and selecting publicly traded enterprises with financial and operating characteristics similar to the enterprise being valued. Once publicly traded enterprises are identified, valuation multiples can be derived, adjusted for comparability, and then applied to the subject enterprise to estimate the value of its equity or invested capital. As part of the Guideline Public Company Method, public companies were selected that were reasonably comparable to our company, and the valuation indications from these comparable companies market capitalization were analyzed. Based on research of the relevant industry and management insights with respect to our competitors, the population of possible guideline companies was analyzed and those that were selected were considered to be the most comparable to 11 Good Energy in terms of business operations, size, stage of development, prospects for growth, and risk. From the analysis of the guideline public companies, the value of invested capital and value of equity were calculated for each guideline company. Those metrics were then used to calculate various valuation multiples. Some or all of these multiples were then applied to 11 Good Energys projected results of operations, including revenue, gross profit, EBITDA and EBIT. Because 11 Good Energy did not have positive results for EBITDA or EBIT, the analysis relied on projected results. As part of the Guideline Transactions Method, an analysis is generally completed where reference was made to recent transactions in the marketplace for which there was relevant financial data available, and which could be considered reasonably comparable to the subject enterprise. We were unable to find relevant market transactions that were reasonably comparable to 11 Good Energy and we therefore did not utilize the guideline transactions method. The Income Approach: In short, the income approach seeks to convert future economic benefits into a present value. The income approach obtains its conceptual support from its basic assumption that value emanates from expectations of future income and cash flows. The income approach simulates, in the absence of observable market transactions, how market participants would formulate their decisions to buy or sell securities. The income approach seeks to convert future economic benefits into a present value and has strong conceptual support from many sources. A market price is theoretically the consensus of a large number of unrelated buyers and sellers, whereas the income approach may be used to simulate a market price when there is no active market for the asset being valued, in this case the equity securities of privately held enterprises. The method most commonly used in applying the income approach to value a minority interest in privately issued securities is the discounted cash flow (DCF) method. The DCF method requires estimation of future economic benefits and the application of an appropriate discount rate to equate them to a single present value. The future economic benefits to be discounted are generally a stream of periodic cash flows attributable to the asset being valued, but they could also take other forms under specific circumstancesfor example, a lump sum payment at a particular time in the future without any interim cash flows. In the case of equity securities, the relevant cash flows are those expected by the holder of the securities, not the cash flows of the enterprise that issued the securities. However, if equity securities are being valued by first valuing the enterprise, the relevant cash flows for purposes of valuing the enterprise are those of the enterprise itself. The Income Approach relies on a number of assumptions, some of which may have a substantial effect on the resulting valuation. For the traditional method, key assumptions include the amounts of the forecasted cash flows, the growth rate implicit within the terminal value, and the discount rate. In the case of 11 Good Energy the forecasted cash flows were based on projections of revenue and costs. Our revenue forecasts are based on expected annual growth rates that were derived from our internal forecasts, from market participant data and from estimates of growth in Bio-Diesel production. In the income approach, we projected that our revenue would increase due to 1.) the completion of our first product facility, followed by additional facilities, and 2.) our projections for Bio-Diesel fuel pricing. We also estimated that our costs would grow as we increased production in the future projection periods. The assumptions underlying the estimates are consistent with our business plan in place at the time. The growth rate used within the terminal value was derived based on an estimate of the long-term growth of the company, the growth prospects for the Bio-Fuels industry and a review of long-term economic indications. To calculate the terminal value, we utilized the Gordon-Growth Method, which is a method for valuing a stock or business. Gordon-Growth assumes that the company issues a dividend that has a current value of D that grows at a constant rate g. It also assumes that the required rate of return for the stock remains constant at k which is equal to the cost of equity for that company. The risks associated with achieving our forecasts were assessed in selecting the appropriate discount rates. If different long-term growth rates and discount rates had been used, the valuations would have been different. The estimates used in the income approach might vary from subsequent developments in the Bio-Fuels industry due to the changes in market participant data and changes within the Bio-Fuels industry and the economy. Reconciliation & Correlation of the Two Approaches: Common practice suggests that a conclusion should be based on an evaluation of the relative reliability of the various indications of value. We have considered the quality and quantity of data leading to each of the indications of value. The conclusion is the result of judgment and not necessarily the result of a mathematical process. In the case of the valuation of the Companys securities issued, we have concluded that the Income Approach (utilizing DCF) includes specific economic factors that underlie the projected cash flows of the Company while allowing us to account for the characteristics unique to the bio-diesel industry. The Market Approach (utilizing Guideline Public Company Method) is heavily reliant on the financial indications of stock value for companies that were different than 11 Good Energy in terms of financial and operating characteristics. The key assumption of the Market Approach is that the selected comparable enterprise or transaction is truly comparable. Our Company is truly unique in many ways and we discovered very few similar publicly-traded enterprises at the valuation date. In performing valuations of early-stage enterprises under the Market Approach, not only is it assumed that the industry, size of enterprise, marketability of the products or services, and management teams are comparable, but also that the enterprises stage of development is comparable. This last assumption often renders the market approach impractical for early stage enterprises because pricing data for such enterprises are difficult, if not impossible, to find. Furthermore, even if pricing data can be found, until product or service feasibility is achieved, comparability among early-stage enterprises is difficult to achieve. The indications of value from this approach, however, are worthy of some consideration in the analysis of the issued securities. In contrast, the Income Approach is based on entity-specific assumptions (as long as those assumptions are not inconsistent with marketplace assumptions). We also found the DCF approach to be superior because it allowed us to determine a single best estimate of the Companys cash flows for specified future periods and then to discount those amounts to present value using a risk-adjusted rate of return, or discount rate. The greater the perceived risk associated with the forecasted cash flows, the higher the discount rate applied to them, and the lower their present value. In the case of the analysis of the securities issued, we have determined that a high discount rate  in the range of Venture Capital Rates - is necessary to capture the risks associated with the securities. We determined that these factors and significant facts suggested that more weighting be applied to indications of enterprise value derived from the DCF than from the Public Company Method. The specific weighting was 70% Income Approach and 30% Guideline Public Company Method. 12. In your supplemental response, please tell us the significant assumptions underlying the income approach used to estimate the value of your common shares, including revenue and cost growth rates and other important elements in of your forecasts. Tell us the amount of revenue you had recognized from bio-diesel operations prior to the acquisition. Response: In order to value the securities issued, we relied on the guidance provided in an AICPA Practice Aid entitled Valuation of Privately-Held-Company Equity Securities Issued as Compensation. This Practice Aid specifically addresses valuation of common stock in private companies. The Income Approach relies on a number of assumptions, some of which may have a substantial effect on the resulting valuation. For the traditional method, key assumptions include the amounts of the forecasted cash flows, the growth rate implicit within the terminal value, and the discount rate. In the case of 11 Good Energy the forecasted cash flows were based on projections of revenue and costs. Our revenue forecasts are based on expected annual growth rates that were derived from our internal forecasts, from market participant data and from estimates of growth in Bio-Diesel production. In the income approach, we projected that our revenue would increase due to 1.) the completion of our first product facility, followed by additional facilities, and 2.) our projections for Bio-Diesel fuel pricing. We also estimated that our costs would grow as we increased production in the future projection periods. The assumptions underlying the estimates are consistent with our business plan in place at the time. The specific growth rate assumptions used in the valuation Income Approach analysis of the common shares are as follows: Revenue was projected to begin in calendar 2009 from the operation of our Magnolia Plant. In 2010 we had projected that our second plant would begin production and in 2011 we had projected that our third plant would begin production. We had created production analyses pro-forma income statements that projected production amounts, in gallons, of Bio-Diesel and the by-product, Glycerin. We had estimated the price-per-gallon at the time based on our knowledge of the market. As with most start-up companies, and with the dramatic U.S. demand for bio-diesel that we observed at the time, the initial projection period revenue growth rates were significant: in the range of approximately +1,000% for 2010 and approximately +290% in 2011. The revenue growth rate in the DCF analysis does drop to approximately 10% for the interim periods and dropped further to a growth rate of approximately 5% for the final period in the analysis. These were the growth rates used in the analysis of the common shares. This final period rate is intended to closely match the long-term earnings growth rate used in calculating the terminal value in the DCF analysis. The estimates of revenue used in the income approach might vary from subsequent developments in the Bio-Fuels industry due to the changes in market participant data and changes within the Bio-Fuels industry and the economy. We had estimated that the Cost of Goods Sold for the initial analysis period in the DCF would be approximately 28%. We projected that this percentage would drop as the Company gained scale efficiencies; to a range of 22.5% in the final period of the analysis. We had also made detailed estimates of our GS&A expenses for the initial analysis periods, which equated to approximately 19.6% in 2009, but which dropped to approximately 4% for the latter analysis periods, again due to projections of scale efficiencies in our operations. As is done with most all DCF projections, we also estimated capital expenditure, depreciation, working capital and tax amounts. As is done with most all DCF projections, we also estimated capital expenditure, depreciation, working capital and tax amounts. The growth rate used within the terminal value was derived based on an estimate of the long-term growth of the company, the growth prospects for the Bio-Fuels industry and a review of long-term economic indications. To calculate the terminal value, we utilized the Gordon- Growth Method, which is a method for valuing a stock or business. Gordon-Growth assumes that the company issues a dividend that has a current value of D that grows at a constant rate g. It also assumes that the required rate of return for the stock remains constant at k which is equal to the cost of equity for that company. The risks associated with achieving our forecasts were assessed in selecting the appropriate discount rates. We referenced Venture Capital discount rate studies published by Gordon Smith and also contained in the AICPA Practice Aid entitled Valuation of Privately-Held-Company Equity Securities Issued as Compensation . These studies suggest that the rates of return expected for startup enterprises are in the range of 50% to 70%, and we chose a rate of 50% for the DCF analysis of the common shares. If different long-term growth rates and discount rates had been used, the valuations would have been different. The estimates used in the income approach might vary from subsequent developments in the Bio-Fuels industry due to the changes in market participant data and changes within the Bio-Fuels industry and the economy. 13. In your supplemental response, please tell us the significant assumptions underlying the market approach used to estimate the value of your common shares. Tell us the public companies you used as guidelines and explain how you compared your operations in October 2007 to these companies. Response: In order to value the securities issued, we relied on the guidance provided in an AICPA Practice Aid entitled Valuation of Privately-Held-Company Equity Securities Issued as Compensation. This Practice Aid specifically addresses valuation of common stock in private companies. As part of the Guideline Public Company Method, public companies were selected that were reasonably comparable to our company, and the valuation indications from these comparable companies market capitalization were analyzed. Based on research of the relevant industry and management insights with respect to our competitors, the population of possible guideline companies was analyzed and those that were selected were considered to be the most comparable to 11 Good Energy in terms of business operations, size, stage of development, prospects for growth, and risk. From the analysis of the guideline public companies, the amounts of invested capital and amounts of equity were calculated for each guideline company. These amounts were then used to calculate invested capital to revenue, invested capital to gross profit, invested capital to EBITDA and invested capital to EBIT multiples for the guideline company sample. These multiples were then applied to 11 Good Energys projected results of operations, including revenue, gross profit, EBITDA and EBIT. Because 11 Good Energy did not have positive results for EBITDA or EBIT, the analysis relied on projected results. The key assumption of the Guideline Public Company Method is that the selected comparable enterprise or transaction is truly comparable. Our Company is truly unique in many ways and we discovered very few similar publicly-traded enterprises at the valuation date. The guideline public companies used in were selected from the fuels, natural gas and alternative energy industries. The specific companies used in the Guideline Public Company Method were: Pacific Ethanol, Inc., Fuel Systems Solutions, Inc., Clean Energy Fuels Corp., Fuel-Tek, Inc., Green Planet Group, Inc., Syntroleum, Inc., Delek US Holdings, Inc., and Alon USA Energy, Inc. 14. Based on disclosure on pages 6 and 24, it appears that $100,000 in research and development expenditures between February 2006 and October 2007 resulted in an intangible asset for in process research and development with a fair value of $1.6 million at October 2007 as well as an asset for developed core technologies of $809,015. Please clarify if this is accurate and provide us a description of 11 Goods Energy, Ltds track record of sales and profitability prior to the acquisition date. Response: In order to value the research and development assets, we relied on Statement of Financial Accounting Standard No. 141, Business Combinations and the AICPAs Practice Aid entitled Assets Acquired in a Business Combination to be Used in Research and Development Activities; A Focus on Software, Electronic Devices, and Pharmaceutical Industries. This Practice Aid identifies what certain task force members perceive as best practices related to defining and accounting for, disclosing, valuing, and auditing assets acquired to be used in R&D activities, including specific IPR&D projects. The Aid has also become broadly accepted within the valuation community as a best practices guide for valuation of other intangibles assets acquired in a business combination. This Practice Aid contains guidance on the process for selecting discount rates for valuing IPR&D projects, which were referenced in the allocation appraisal. Prior to the acquisition date, 11 Good Energy, LTD had no sales and was not a profitable enterprise. It had, however, developed develop a proprietary manufacturing process to produce bio-fuel for diesel applications.
